Citation Nr: 1735853	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for major depressive disorder (MDD), to include as secondary to his back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 until January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 and a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the Veteran's claim of entitlement to service connection for a back disability in May 2014.  The Veteran subsequently appealed the Board's decision to the United States Court of Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court partially vacated the Board's decision for failing to satisfy its duty to assist and address whether his disability was a congenital defect.  In August 2016, the Board remanded the claim in accordance with the Court's Memorandum Decision.  The claim has since returned for further appellate consideration. 

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The issue of major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability is not related to service.

2.  His back disability is not congenital.   

3.  There is no competent evidence to show his back disability preexisted service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

The Veteran asserts that his back disability and depression are related to service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Back Disability

The Veteran is seeking service connection for a back disability.  He contends that he injured his back during service and attributed his back problems to loading missiles that were very heavy because he did not have back problems prior to service.  See August 2008 statement.  In addition, he stated he was diagnosed with a congenital vertebra birth defect.  See June 2008 treatment records.  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. §3.304 (b) (2016).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.  

The Veteran's lumbar spinal stenosis was not noted on his entrance or separation examinations.  There is no evidence this condition existed prior to service.  However, the Veteran contends he was diagnosed with a congenital vertebra birth defect.  See June 2008 treatment records.  Additionally, the evidence does not show that the Veteran's spinal stenosis is a congenital defect or disease.  The Board does not find that the presumption of sound condition is rebutted, and his back disability should be analyzed under the criteria for direct service connection.  Shedden, supra.  

The March 2017 VA examiner noted there was no back pain mentioned on his entrance or separation examinations.  There was no objective evidence of congenital narrowing of spinal canal (spinal stenosis).  Further, the examiner explained that spinal stenosis usually develops over time due to age-related degenerative changes which can cause either narrowing of the spinal canal (central spinal stenosis) or lateral recesses where the nerves exit the spine (lateral recess stenosis).  Additionally, his stenosis was mild at L5/S1 due to a facet synovial cyst protruding to the right, which is an age-related condition.  The examiner determined the Veteran's back disability was not congenital.  The examiner stated this condition became apparent many years later due to the aging process.  Based on this evidence, the examiner found his disability was less likely than not incurred in or caused by an in-serivce injury.  

The Board does not find that service connection is warranted.  The Veteran satisfies the first element because he has a current diagnosis for spinal stenosis.  However, there is no in-service occurrence or aggravation, which is required to satisfy the second element or for a nexus to service.  Accordingly, the requirements for service connection for spinal stenosis are not met.  

The Veteran, as a lay person, is competent to report observable symptoms of his back disability.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran submitted information on lumbar intraformainal synovial cyst in young adulthood.  The March 2017 VA examiner addressed the Veteran's synovial cyst, finding that it was an age-related condition.  The provided abstract confirmed these types of cyst are a rare cause of low back pain.  Most patients were over 60 years old and had significant joint and disc degeneration.  Since the Veteran is not a young adult, the Board places less weight on this article abstract.  

In addition, the Veteran asserted there were missing records from three sources.  For the University Medical Center records, the RO requested the records from December 1996 three times.  However, the records provided started in 2014.  For Dr. D.H.'s records, the patient reported to the RO that Dr. D.H.'s records were in storage.  See September 2016 report of contact.  For the Lubbock Radiology records, they provided two MRIs reports of his right and left knees.  These reports did not contain any treatment notes or mentioning of his back disability.  The Board has reviewed the evidence submitted.  The University Medical Center records were relevant in assessing the nature and severity of the Veteran's disability and that is the reason they were provided some weight.  The Board has allocated no weight to the Lubbock Radiology records because they were not pertinent to his back disability.

As for the contention that the analysis was the same for the April 11, 2017 statement of the case (SOC) and April 12, 2017 supplemental statement of the case (SSOC), the SOC was for his depression claim and the SSOC was for the back disability.  In addition, both documents were dated April 12, 2017.  

The Veteran also asserted that his March 2017 VA examination was inadequate because the examiner did not provide sufficient rationale.  In the Board's August 2016 remand, the Board requested an opinion on whether the Veteran's disability was congenital, and if the disability was not congenital, whether it was related to service.  The Board finds the examiner provided sufficient rationale showing the Veteran's disability was not congenital.  In finding that the disability was not congenital, there was no reason to evaluate whether the disability was a defect or a disease.  Further, the examiner explained that his stenosis was mild and a result of a facet synovial cyst protruding to the right, which is an age-related condition.  Accordingly, the rationale was sufficient.  

The Board finds the March 2017 medical opinion, as a whole, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's spinal stenosis and any injury or disease during his service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his current spinal stenosis is related to service.  38 C.F.R. §§ 3.303, 3.385.  For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for spinal stenosis must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for a back disability is denied.  


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claim for depression is remanded for further development.  

The Veteran contends that his depression is related to service, and in the alternative, secondary to his back disability, which is not service-connected.  

The Veteran has a current diagnosis but he has not undergone a VA examination.  A medical opinion is required to make a determination on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since November 2016.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his depression.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to determine the nature and etiology of the Veteran's depression.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service.  

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

3.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


